IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

SCOTT ALLISON DAMASIEWICZ,

             Petitioner,

 v.                                                      Case No. 5D16-2848

STATE OF FLORIDA,

             Respondent.

________________________________/

Opinion filed September 9, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Jonathan Meltz, of The Meltz Law Firm,
Miami, for Petitioner.

No Appearance for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the April 18, 2016, judgment

and sentence in Case No. 2012-CF-001406-E-03, in the Circuit Court in and for Lake

County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


      PETITION GRANTED.


EDWARDS, TORPY and BERGER, JJ., concur.